    Case 0:17-cv-60533-JEM Document 217-1 Entered on FLSD Docket 08/02/2019 Page 1 of 1


Yasmin Harris

From:                                               Scott <aa737drvr@aol.com>
Sent:                                               Friday, April 22, 2016 12:59 PM
To:                                                 edb@medpsych.net
Cc:                                                 drfonseca@medpsych.net. glenncaddy@gmail.com; wramlong@theamlongfirm.com
Subject:                                            Re: Neuropsych Evaluation


The file was not attached.


-----Original Message-----
From: Ed Bercaw <edb@medpsych.net>
To: aa737drvr <aa737drvr@aol.com>
Cc: Nathaly Fonseca, Psy.D. <drfonseca@medpsych.net>
Sent: Fri, Apr 22, 2016 11:38 am
Subject: Neuropsych Evaluation

Good Morning Mr. Patterson,

Sorry for the delay on this report. We did get the medical records this week and wrapped up the report
just today. A PDF is attached. I will be available to answer any questions you might have after reviewing
this. I received the authorization to send this to your attorney, which I can do after you have had a chance to
read this. Ultimately, the recommendation is that this should go to review by the FAA, who has a few "in
house" neuropsychologist consultants who render an opinion. They will have the data they need from us, but
we are willing to do any follow‐up or additional testing that may be required later, which is sometimes the
case.

Thank you and best regards,

Ed Bercaw


Edwin Bercaw, Ph.D.
Neuropsychologist
Comprehensive MedPsych Systems, Inc.
(941) 363‐0878, ext 2101
(941) 363‐0527 fax

Email Confidentiality Notice: This e‐mail message (including any attachments) may be confidential and subject to protection under the law, including the Health Insurance
Portability and Accountability Act (HIPAA), the Electronic Communications Privacy Act, 18 U.S.C. Statute 2510‐2521, and/or the Federal confidentiality rules (42CFR Part 2). This
e‐mail, and any attachment, is intended solely for the individual or entity to whom it is addressed. If you are not the intended recipient, you are notified that any unauthorized
review, dissemination, use, disclosure, distribution, and/or copying of the message(s) is strictly prohibited and may subject you to criminal and/or civil penalties. If you received
this transmission in error, please contact the sender immediately by replying to this email and delete all received information (including attachments) from your computer
and/or portable electronic device.




                                                   ATTACHMENT 1                           1
